UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7147



LARRY A. TOLSON,

                                              Plaintiff - Appellant,
          versus


STEVE WALLACE,

                                               Defendant - Appellee,
          and


JERRY MONTEE,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-8315-H)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry A. Tolson, Appellant Pro Se. Scott Christopher Hart, SUMRELL,
SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry A. Tolson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Tolson v. Wallace, No. CA-99-8315-H

(E.D.N.C. June 12, 2001).   We deny Tolson’s request for mandamus

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2